UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) March 15, 2013 (March 15, 2013) BROWN SHOE COMPANY, INC. (Exact name of registrant as specified in its charter) New York (State or other jurisdiction of incorporation or organization) 1-2191 (Commission File Number) 43-0197190 (IRS Employer Identification Number) 8300 Maryland Avenue St. Louis, Missouri (Address of principal executive offices) (Zip Code) (314) 854-4000 (Registrant's telephone number, including area code) oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Page 1 of 4 Item 2.02Results of Operations and Financial Condition On March 15, 2013, Brown Shoe Company, Inc. (the "Company") issued a press release (the "Press Release") announcing, among other things, its resultsof operations for the quarter ended February 2, 2013. A copy of the Press Release is being furnished as exhibit 99.1 hereto, and the statements contained therein are incorporated by reference herein. In accordance with General Instruction B.2. of Form 8-K, the information contained in Item 2.02 and the Exhibit attached hereto shall not be deemed "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that section, nor shall they be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. Item 9.01Financial Statements and Exhibits (c) Exhibit Press Release issued March 15, 2013 Page 2 of 4 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BROWN SHOE COMPANY, INC. (Registrant) Date:March 15, 2013 /s/ Michael I. Oberlander Michael I. Oberlander Senior Vice President, General Counsel andCorporate Secretary Page 3 of 4 INDEX TO EXHIBITS Exhibit Number Description Press Release dated March 15, 2013 Page 4 of 4
